                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 GREGORY A. DENNIS,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:19-cv-00652
                                                   )
 SHERIFF FRANKIE GRAY, et al.,                     )   JUDGE CAMPBELL
                                                   )
        Defendants.                                )


                                MEMORANDUM AND ORDER

       Gregory Dennis, a resident of Dover, Tennessee, and former inmate at the Stewart County

Detention Center, filed this pro se civil rights action under 42 U.S.C.§ 1983 against Sheriff Frankie

Gray, Jail Administrator Kenny Anderson, Sergeant Scallion, Lieutenant Taylor, Officer Webster,

and Deputy Jacob Etherton. (Doc. No. 1). Plaintiff also filed an application to proceed in this Court

without prepaying fees or costs (Doc. No. 8) and a motion for medical records (Doc. No. 3).

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize a person to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). It appears from Plaintiff’s in forma pauperis application that he cannot afford to

pay the $400.00 filing fee in advance. Accordingly, his application (Doc. No. 8) is GRANTED.

                                      II. INITIAL REVIEW

       The Court must review and dismiss any action filed in forma pauperis if it is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

an immune defendant. 28 U.S.C. § 1915(e)(2). The Court must construe a pro se complaint

liberally, United States v. Smotherman, 838 F.3d 736, 739 (6th Cir. 2016) (citing Erickson v.

Pardus, 551 U.S. 89, 94 (2007)), and accept the factual allegations as true unless they are entirely
without credibility, see Thomas v. Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v.

Hernandez, 504 U.S. 25, 33 (1992)).

A.      Factual Allegations

        On the morning of July 19, 2019, Plaintiff alleges, he was sitting at a table in the pod when

there was an incident with another inmate who was Plaintiff’s nephew. (Doc. No. 1 at 4). Plaintiff’s

nephew was upset because someone told him that his “wife was out at some point with another

man.” (Id.). Plaintiff stated the he “was not trying to be part of the problems . . . between his wife

and him.” (Id. at 4–5). Plaintiff alleges that a fight ensued, although he does not describe the fight

in any detail. (Id. at 5). Plaintiff allegedly suffered a cut on the side of his head and lost some of

his teeth, and he was not taken to the hospital. (Id.).

        Plaintiff alleges that this altercation was video recorded, and that the recording was

released to the public and on Facebook. (Id. at 3–5). Plaintiff alleges that the video started going

“viral” and “a lot” of people watched it, although the total number of viewers is “unknown.” (Id.

at 5). According to Plaintiff, his family called the Sheriff after the video was released, and the

Sheriff said he “don’t care if [Plaintiff] hire[s] 10 lawyers its not going to help.” (Id. at 6).

B.      Standard of Review

        To determine whether a complaint “fails to state a claim on which relief may be granted”

under 28 U.S.C. § 1915(e)(2)(B), the Court applies the same standard as under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The

Court therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s]

the factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal



                                                   2
conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading must be

liberally construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

C.      Discussion

        “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

        1. Dismissal of Official-Capacity Claims

        Plaintiff brings this action against the Defendants in both their individual and official

capacities, and alleges that all of the Defendants are employees of Stewart County. (Doc. No. 1 at

1–3). “[I]ndividuals sued in their official capacities stand in the shoes of the entity they represent.”

Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165

(1985)). Thus, Defendant’s official-capacity claims are essentially claims against Stewart County.

And municipal entities like Stewart County may be liable under Section 1983 only “if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell v.

New York City Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978)). To state a claim against Stewart

County, Plaintiff must allege that he “suffered a constitutional violation” and that the County’s

“policy or custom directly caused the violation.” Hadrick v. City of Detroit, Mich., 876 F.3d 238,

243 (6th Cir. 2017) (citing Monell, 436 U.S. at 690–92). Here, Plaintiff does not allege that any of

the asserted constitutional violations were caused by a policy or custom of Stewart County.



                                                   3
Plaintiff, therefore, fails to state a claim against Stewart County, and his official-capacity claims

will be dismissed.

       2. Dismissal of Individual-Capacity Claims

       Plaintiff names six jail officials as Defendants, but the only particular Defendant he

references in the body of the complaint is Sheriff Frankie Gray. That is, Plaintiff does not make

any specific allegations pertaining to Jail Administrator Kenny Anderson, Sergeant Scallion,

Lieutenant Taylor, Officer Webster, or Deputy Jacob Etherton. “Merely listing names in the

caption of the complaint and alleging constitutional violations in the body of the complaint is not

enough to sustain recovery under § 1983.” Gilmore v. Corr. Corp. of. Am., 92 F. App’x 188, 190

(6th Cir. 2004) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)). Even under the liberal

construction afforded to pro se plaintiffs, the Court “is not required to accept non-specific factual

allegations and inferences,” and a plaintiff “must allege that the defendants were personally

involved in the alleged deprivation of federal rights.” Frazier v. Michigan, 41 F. App’x 762, 764

(6th Cir. 2002) (citations omitted) (affirming dismissal of a pro se prisoner’s complaint for failure

to state a claim where the plaintiff “failed to allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each of the alleged violations of

his federal rights”). Accordingly, Plaintiff fails to state a claim against Defendants Anderson,

Scallion, Taylor, Webster, and Etherton.

       To recap the background of Plaintiff’s allegation against Sheriff Gray, Plaintiff was

allegedly involved in a fight with another inmate on July 19, 2019. Plaintiff alleges that this fight

was recorded and then posted on Facebook, where “a lot” of people watched it. Plaintiff’s only

specific allegation against Sheriff Gray is that his family called Gray after the video was uploaded,

and Gray said he “don’t care if [Plaintiff] hire[s] 10 lawyers its not going to help.”



                                                  4
        “Section 1983 liability must be premised on more than . . . the right to control one’s

employees.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009) (citing Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999)). Thus, a claim against a supervisor official “must fail . . . unless ‘the

supervisor encouraged [a] specific incident of misconduct or in some other way directly

participated in it.’” Cardinal v. Metrish, 564 F.3d 794, 802–03 (6th Cir. 2009) (quoting Combs v.

Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)). “At a minimum a plaintiff must show that the

official at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct of the offending officers.” Id. at 803 (quoting Combs, 315 F.3d at 558).

        Here, Plaintiff’s allegations against Sheriff Gray do not reflect the type of “direct

participation” necessary for liability under Section 1983. He does not allege that Gray “authorized,

approved, or knowingly acquiesced” the alleged misconduct regarding the video tape in any way.

At most, Plaintiff’s allegations reflect that Sheriff Gray failed to respond to his family’s complaints

about the matter in a satisfactory manner. But the “failure to act upon . . . a grievance is insufficient

to establish liability under [Section] 1983.” Johnson v. Aramark, 482 F. App’x 992, 993 (6th Cir.

2012) (citing Shehee, 199 F.3d at 300). For this reason, Plaintiff also fails to state a claim against

Defendant Gray.

                                         III. CONCLUSION

        Plaintiff may have sincere concerns about the matters he raised, but the question before the

Court is whether the complaint states a claim on which relief may be granted under Section 1983.

And for the reasons stated above, the Court concludes that it does not. Accordingly, this action is

DISMISSED, and Plaintiff’s motion for medical records (Doc. No. 3) is DENIED as moot.




                                                   5
       For the same reasons that the Court dismisses this action, the Court CERTIFIES that any

appeal in this matter would not be taken in good faith, and therefore will not grant Plaintiff leave

to proceed as a pauper on any appeal. 28 U.S.C. § 1915(a)(3).

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
